                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                   PDEL RIO DIVISION
                                                                                     928            PMI2: 18
UNITED STATES OF AMERICA                           §       CAUSE NO.:
                                                   §

                                                   §       INDICTMENT
                                                   §
v.                                                 §       [VIO: COUNT ONE: 8 U.S.C. §
                                                   §       1324(a)(l)(A)(v)(I) & (B)(i) Conspiracy
                                                   §       to Transport Illegal Aliens; COUNTS
                                                   §       TWO & THREE: 8 U.S.C. §
CODY LEE HORNER                                    §       1324(a)(1)(A)(ii)&(B)(i) Illegal Alien
JENNY ANKENY                                       §       Transportation.]

THE GRAND JURY CHARGES:

                                            COUNT ONE
                                                                DR 1 9 CR 1 981                                LC-

                             [8 U.S.C. §   1324(a)(l)(A)(v)(I) & (B)(i)J

        On or about July 30, 2019, in the Western District of Texas, Defendants,

                                      CODY LEE HORNER,
                                       JENNY ANKENY,

did knowingly and intentionally combine, conspire, confederate and agree with others known and

unknown to the Grand Jury, to commit the following offense against the United States: to transport

and move, and attempt to transport and move, by means of transportation or otherwise, aliens who

entered and remained in the United States in violation of law, knowing and in reckless disregard

of the fact said aliens came to, entered, and remained in the United States in violation of law, and

in furtherance of such violation of law, in violation of Title 8, United States Code, Section

1324(a)(1)(A)(v)(I) and (B)(i).

                                           COUNT TWO
                              [8 U.S.C. § 1324(a)(l)(A)(ii) & (B)(i)]

       On or about July 30, 2019, in the Western District of Texas, Defendants,

                                     CODY LEE HORNER,
                                      JENNY ANKENY,
did knowingly and in reckless disregard of the fact that the hereinafter named alien has come to,

entered and remained in the United States in violation of law, willfully and unlawfully transported

and moved, and attempted to transport and move, by means of transportation or otherwise, in

furtherance of such violation of law, a certain alien, to-wit: Diego Adrian Campos-Chavez, for the

purpose of commercial advantage and private financial gain, in violation of Title 8, United States

Code, Section 1324(a)(1)(A)(ii) & (B)(i).

                                       COUNT THREE
                             [8 U.S.C. § 1324(a)(l)(A)(ii) & (B)(i)J

       On or about July 30, 2019, in the Western District of Texas, Defendants,

                                     CODY LEE HORNER,
                                      JENNY ANKENY,

did knowingly and in reckless disregard of the fact that the hereinafter named alien has come to,

entered and remained in the United States in violation of law, willfully and unlawfully transported

and moved, and attempted to transport and move, by means of transportation or otherwise, in

furtherance of such violation of law, a certain alien, to-wit: Rafael Antonio Pinto-Aquila, for the

purpose of commercial advantage and private financial gain, in violation of Title 8, United States

Code, Section 1324(a)(l)(A)(ii) & (B)(i).


                                                  A TRUE BILL,
                                                         ORIGINAL SIGNATURE
                                                        REDACTED PURSUANT TO
                                                      E-GOVERNMENT ACT OF 2002
                                                  FOREPERSON
JOHN F. BASH
United States Attorney

By:
      JOS        . BANISTER

      Assistant United States Attorney
SEALED:
UNSEALED: XX
                            PERSONAL DATA SHEET
                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               DEL RIO DIVISION

COUNTY: KiNNEY                        USAO #: 2019R17646
DATE: AUGUST 28. 2019                 MAG. CT. #: DR19-07046M
AUSA: JOSHUA B. BANISTER
DEFENDANT: CODY LEE HORNER
CITIZENSHIP: UNITED STATES
                                       DR19CR1981
INTERPRETER NEEDED: NO                LANGUAGE: ENGLISH
DEFENSE ATTORNEY: SOSTENES MIRELES, II
ADDRESS OF ATTORNEY:      P0 BOX   1364, DEL RIO, TEXAS 78841
DEFENDANT IS: DETAINED                DATE OF ARREST: JULY 30. 2019
BENCH WARRANT NEEDED: NO
PROBATION OFFICER: N/A
NAME AND ADDRESS OF SURETY: N/A
YOUTH CORRECTIONS ACT APPLICABLE: NO
PROSECUTION BY: INDICTMENT
OFFENSE: (Code & Description): COUNT     1: 8    U.S.C.    1324(a)(1)(A)(v)(I) & (B)(i)
CONSPIRACY TO TRANSPORT ILLEGAL ALIENS; COUNTS 2 & 3: 8 U.S.C.
1324(a)(1)(A)(ii) & (B)(i) - TRANSPORTATION OF ILLEGAL ALIENS.
OFFENSE IS: FELONY
MAXIMUM SENTENCE: FOR EACH COUNT                - 10   YEARS IMPRISONMENT: UP TO
$250.000 FiNE: UP TO 3 YEARS OF SUPERVISED RELEASE; $100 MANDATORY
SPECIAL ASSESSMENT FOR EACH COUNT OF CONVICTION; $5000 SPECIAL
ASSESSMENT NON-INDIGENT.
PENALTY IS MANDATORY: YES & NO
REMARKS: SEE ABOVE
W/DT-CR-3
SEALED:
UNSEALED: XX
                            PERSONAL DATA SHEET
                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                              DEL RIO DIVISION

COUNTY: KINNEY                       USAO #: 2019R17646
DATE: AUGUST 28, 2019                MAG. CT. #: DR19-07046M
AUSA: JOSHUA B. BANISTER
DEFENDANT: JENNY ANKENY                DR19CR1981
CITIZENSHIP: UNITED STATES
INTERPRETER NEEDED: NO               LANGUAGE: ENGLISH
DEFENSE ATTORNEY: JOSEPH ANTHONY CORDOVA
ADDRESS OF ATTORNEY: 2205 VETERANS BLVD., SUITE A-2, DEL RIO, TEXAS 78840
DEFENDANT IS: DETAINED               DATE OF ARREST: JULY 30. 2019
BENCH WARRANT NEEDED: NO
PROBATION OFFICER: N/A
NAME AND ADDRESS OF SURETY: N/A
YOUTH CORRECTIONS ACT APPLICABLE: NO
PROSECUTION BY: INDICTMENT
OFFENSE: (Code & Description): COUNT 1: 8 U.S.C.     1324(a)(1)(A)(v)(I) & (B(i)
CONSPiRACY TO TRANSPORT ILLEGAL ALIENS; COUNTS 2 & 3:                 8   U.S.C.
1324(a)(1)(A)(ii) & (B)(i) - TRANSPORTATION OF ILLEGAL ALIENS.
OFFENSE IS: FELONY
MAXIMUM SENTENCE: FOR EACH COUNT - 10 YEARS IMPRISONMENT; UP TO
$250,000 FINE; UP TO    3   YEARS OF SUPERVISED RELEASE; $100 MANDATORY
SPECIAL ASSESSMENT FOR EACH COUNT OF CONVICTION: $5000 SPECIAL
ASSESSMENT NON-INDIGENT.
PENALTY IS MANDATORY: YES & NO
REMARKS: SEE ABOVE
W/DT-CR-3
